   6:18-cv-00261-RAW Document 102 Filed in ED/OK on 08/19/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

   (1) JAMES LEGROS, SR. and
   (2) JACQUELINE MILIOTO,
   as next friend to
   D.M., a minor, as next of kin to
   JAMES LEGROS, JR, deceased,
             Plaintiffs,
                                            Case No. 18-CV-261-RAW
   vs.

   (1) BOARD OF COUNTY
   COMMISSIONERS FOR
   CHOCTAW COUNTY; et al.,

               Defendants.

      PLAINTIFFS’ EXPERT WITNESS REBUTTAL REPORT OF
                    DR. THOMAS FOWLKES


      Plaintiffs submit the following Expert Witness Rebuttal Report, hereto

attached as Exhibit 1, pursuant to the Court’s Amended Scheduling Order entered

on July 17, 2019 [document 89].

                                    Respectfully submitted,

                                    LAIRD, HAMMONS, LAIRD, PLLC



                                    s/Chris Hammons
                                    Chris Hammons, OBA# 20233
                                    Jason M. Hicks, OBA# 22176
                                    1332 S.W. 89th Street
                                    Oklahoma City, OK 73159
                                    Telephone: (405) 703-4567
                                    Facsimile: (405) 703-4061
                                    E-mail: jason@lhllaw.com
                                    ATTORNEYS FOR PLAINTIFFS
    6:18-cv-00261-RAW Document 102 Filed in ED/OK on 08/19/19 Page 2 of 2




                            CERTIFICATE OF MAILING

       This is to certify that a true and correct copy of the foregoing instrument was:
( X ) mailed via U.S. Mail; ( ) certified, with return receipt requested; ( ) hand
delivered; ( ) transmitted via facsimile; and/or ( X ) e-mail this 19th day of August,
2019, to the following:

Stephen L. Geries
COLLINS ZORN & WAGNER, P.C.
429 N.E. 50th Street, Second Floor
Oklahoma City, OK 73105
Telephone: 405.524.2070
Facsimile: 405.524.2078
Email: slg@czwlaw.com
Attorney for Defendant
Board of County Commissioners
for Choctaw County, and
Defendants Zach Dillishaw, Stewart Stanfield,
Jeffrey Epley and Terry Park in their individual capacity

Robert S. Lafferrandre
Randall J. Wood
Jessica L. Dark
PIERCE COUCH HENDRICKSON
BAYSINGER & GREEN, LLP
1109 North Francis Avenue
Oklahoma City, Oklahoma 73106
Telephone: (405) 235-1611
Facsimile: (405) 235-2904
Email: jdark@piercecouch.com
Attorneys for Defendants Smith and Clay

James L. Gibbs, II
Goolsby, Proctor, Heefner & Gibbs, PC
701 N. Broadway Avenue, Suite 400
Oklahoma City, OK 73102-6006
Telephone: (405) 524-2400
Facsimile: (405) 525-6004
Email: jgibbs@gphglaw.com
Attorney for Defendant, Edna Casey
                                          s/Chris Hammons
                                          CHRIS HAMMONS
